Exhibit 10.5

 

TIVO INC.

 

RESTRICTED STOCK BONUS AGREEMENT

 

This Restricted Stock Bonus Agreement (the “Agreement”) is made as of
                , 20    , by and between TiVo Inc., a Delaware corporation (the
“Company”), and                      (“Employee”). Capitalized terms not defined
herein shall have the meanings assigned to such terms in the Company’s 1999
Equity Incentive Plan (the “Plan”).

 

1. Issuance of Stock.

 

(a) Pursuant to the Plan and subject to the terms and conditions of this
Agreement, on the Issuance Date (as defined below), the Company will issue to
Employee              shares of the Company’s Common Stock (the “Shares”) for
good and valuable consideration which the Company has determined to exceed the
par value of the Company’s Common Stock. The term “Shares” refers to the issued
Shares and all securities received in replacement of or in connection with the
Shares pursuant to stock dividends or splits, all securities received in
replacement of the Shares in a recapitalization, merger, reorganization,
exchange or the like, and all new, substituted or additional securities or other
properties to which Employee is entitled by reason of Employee’s ownership of
the Shares.

 

(b) The parties agree that the Shares have a Fair Market Value of $            
per share as of the date of this Agreement.

 

(c) The issuance of the Shares under this Agreement shall occur at the principal
office of the Company simultaneously with the execution of this Agreement by the
parties (the “Issuance Date”). On the Issuance Date, the Company will deliver to
Employee a certificate representing the Shares to be issued to Employee (which
shall be issued in Employee’s name).

 

2. Limitations on Transfer.

 

(a) Subject to the provisions of Section 2(b) below, if Employee’s Continuous
Service terminates for any reason, including as a result of Employee’s death or
Disability, all of the Unreleased Shares (as defined below) shall thereupon be
forfeited immediately and without any further action by the Company (the
“Forfeiture Restriction”). Upon the occurrence of such a forfeiture, the Company
shall become the legal and beneficial owner of the Shares being forfeited and
all rights and interests therein or relating thereto, and the Company shall have
the right to retain and transfer to its own name the number of Shares being
forfeited by Employee.

 

(b) Subject to the Employee’s Continuous Service through each such date, 1/4th
of the Shares shall be released from the Forfeiture Restriction on each of the
first four anniversaries of the Issuance Date. In the event of a transaction
described to Section 11(c) of the Plan, the Forfeiture Restriction shall
automatically lapse if and to the same extent that the vesting of outstanding
options accelerates in connection with such transaction as provided therein. If
unvested options are to be assumed or substituted for by any surviving or
acquiring corporation without acceleration upon the



--------------------------------------------------------------------------------

occurrence of a transaction described in Section 11(c) of the Plan, the
Forfeiture Restrictions shall continue with respect to the Shares (or any shares
of such surviving or acquiring corporation that may be issued in exchange for
such Shares). Notwithstanding anything to the contrary in this Section 2(b), the
Shares may be released from the Forfeiture Restriction on an accelerated basis
pursuant to Section 11(d) of the Plan, and, if applicable, the Change of Control
Terms and Conditions between the Company and Employee dated as of
                , 20     (the “Change of Control Agreement”).

 

(c) Any of the Shares which, from time to time, have not yet been released from
the Forfeiture Restriction are referred to herein as “Unreleased Shares.”

 

(d) No Unreleased Shares or any interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of Employee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect. Any permitted transfer or sale of the Shares is subject
to restrictions on transfer imposed by any applicable state and federal
securities laws.

 

3. Escrow.

 

(a) Employee hereby authorizes and directs the secretary of the Company, or such
other person designated by the Company from time to time, to transfer any
Unreleased Shares which are forfeited pursuant to Section 2 above from Employee
to the Company.

 

(b) To insure the availability for delivery of Employee’s Unreleased Shares upon
forfeiture under Section 2, Employee hereby appoints the secretary, or any other
person designated by the Company as escrow agent from time to time, as its
attorney-in-fact to sell, assign and transfer unto the Company, such Unreleased
Shares, if any, forfeited by Employee pursuant to Section 2 and shall, upon
execution of this Agreement, deliver and deposit with the secretary of the
Company, or such other person designated by the Company, the share
certificate(s) representing the Unreleased Shares, together with the stock
assignment duly endorsed in blank, attached hereto as Exhibit A. The Unreleased
Shares and stock assignment shall be held by the secretary in escrow, pursuant
to the Joint Escrow Instructions of the Company and Employee attached as
Exhibit B hereto, until the Shares are forfeited as provided in Section 2, until
such Unreleased Shares are fully released from the Forfeiture Restriction, or
until such time as this Agreement no longer is in effect. Upon release of the
Unreleased Shares from the Forfeiture Restriction, the escrow agent shall
promptly deliver to Employee the certificate or certificates representing such
Shares in the escrow agent’s possession belonging to Employee, and the escrow
agent shall be discharged of all further obligations hereunder; provided,
however, that the escrow agent shall nevertheless retain such certificate or
certificates as escrow agent if so required pursuant to other restrictions
imposed pursuant to this Agreement.



--------------------------------------------------------------------------------

(c) The Company, or its designee, shall not be liable for any act it may do or
omit to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

 

4. Taxation Representations. In connection with the purchase of the Shares,
Employee represents to the Company the following:

 

(a) Employee acknowledges that he has been informed that unless an election is
filed by Employee with the Internal Revenue Service and, if necessary, the
proper state taxing authorities, within thirty (30) days of the date of this
Agreement, electing pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (and similar state tax provisions if applicable), to be taxed
currently on the fair market value of the Shares on the date of this Agreement,
there will be a recognition of taxable income to Employee equal to the fair
market value of the Shares at the time the Forfeiture Restriction lapses.
Employee represents that Employee has consulted any tax consultant(s) Employee
deems advisable in connection with the receipt or disposition of the Shares or
the filing of the election under Section 83(b) and similar tax provisions and
that Employee is not relying on the Company for any tax advice.

 

EMPLOYEE ACKNOWLEDGES THAT IT IS EMPLOYEE’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF EMPLOYEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON EMPLOYEE’S
BEHALF.

 

(b) Employee has reviewed with his own tax advisors the federal, state, local
and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Employee is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
Employee understands that Employee (and not the Company) shall be responsible
for his own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. Employee has reviewed this
Agreement in its entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement.

 

(c) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment (which payment may be made in cash, by
deduction from other compensation payable to Employee or in any form of
consideration permitted by Section 10(f) of the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or exercise of the Shares; provided that unless
Employee provides written notice to the Company of his election to permit the
Company to satisfy its tax withholding obligation otherwise, the Company may
withhold Shares having a Fair Market Value equal to the statutory minimum
withholding obligation. The Company shall not be obligated to deliver any new
certificate representing vested Shares to Employee or his legal representative
unless and until Employee or his legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Employee resulting from the grant of the
Shares or the lapse or removal of the Forfeiture Restriction.



--------------------------------------------------------------------------------

5. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. The certificate or certificates representing the Shares shall bear
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):

 

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

 

(b) Stop-Transfer Notices. Employee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 

(d) Removal of Legend. After such time as the Forfeiture Restriction shall have
lapsed with respect to the Shares, and upon Employee’s request, a new
certificate or certificates representing such Shares shall be issued without the
legend referred to in Section 5(a)(i), and delivered to Employee.

 

6. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent or subsidiary of the
Company, to terminate Employee’s employment or consulting relationship, for any
reason, with or without cause.

 

7. Miscellaneous.

 

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

(b) Entire Agreement; Enforcement of Rights. The Plan is incorporated herein by
reference. This Agreement, the Plan, and the Change of Control Agreement set
forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by the parties
to this Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.
Notwithstanding anything to the contrary



--------------------------------------------------------------------------------

anywhere else in this Agreement, the grant of the Shares is subject to the
terms, definitions and provisions of the Plan, which is incorporated herein by
reference. Any of your rights hereunder shall be in addition to any rights you
may otherwise have under benefit plans or agreements of the Company to which you
are a party or in which you are a participant, including, but not limited to,
any Company sponsored employee benefit plans, stock option plans, severance
plans or severance agreements. The provisions of this Agreement shall not in any
way limit your rights under such other plans and agreements.

 

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(d) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

 

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and addressed to the party to be
notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The Company may assign its rights under this Agreement to any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company without
the prior written consent of Employee. The rights and obligations of Employee
under this Agreement may only be assigned with the prior written consent of the
Company.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first set forth above.

 

TIVO INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

   

2160 Gold Street

Alviso, CA 95002-2160

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT SHALL CONFER
UPON EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUATION OF SUCH EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH EMPLOYEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE EMPLOYEE’S EMPLOYMENT RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

EMPLOYEE:     [NAME]    

 

--------------------------------------------------------------------------------

(Signature)

   

Address:

   

 

I,                                         , spouse of [Employee’s Name], have
read and hereby approve the foregoing Agreement. In consideration of the
Company’s issuing the Shares to my spouse as set forth in the Agreement, I
hereby agree to be irrevocably bound by the Agreement and further agree that any
community property or similar interest that I may have in the Shares shall be
similarly bound by the Agreement. I hereby appoint my spouse as my
attorney-in-fact with respect to any amendment or exercise of any rights under
the Agreement.

 

 

--------------------------------------------------------------------------------

(Signature)



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED I,                                 , hereby sell, assign and
transfer unto                                      (            ) shares of the
Common Stock of TiVo Inc. registered in my name on the books of said corporation
represented by Certificate No.          herewith and do hereby irrevocably
constitute and appoint                      to transfer the said stock on the
books of the within named corporation with full power of substitution in the
premises.

 

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Bonus Agreement between TiVo Inc. and the undersigned dated
                , 20    .

 

Dated:                 ,         

 

Signature:  

 

--------------------------------------------------------------------------------

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction, as set forth in the Restricted Stock Bonus Agreement,
without requiring additional signatures on the part of Employee.



--------------------------------------------------------------------------------

EXHIBIT B

 

JOINT ESCROW INSTRUCTIONS

 

            , 20    

 

TiVo Inc.

Attn: Secretary

 

As Escrow Agent for both TiVo Inc. (the “Company”) and the undersigned recipient
of stock of the Company (the “Employee”), you are hereby authorized and directed
to hold the documents delivered to you pursuant to the terms of that certain
Restricted Stock Bonus Agreement (“Agreement”) between the Company and Employee,
in accordance with the following instructions:

 

1. In the event of forfeiture of any of the shares owned by Employee pursuant to
the Forfeiture Restriction set forth in the Agreement, the Company and/or any
assignee of the Company (referred to collectively for convenience herein as the
“Company”) shall give to Employee and you a written notice specifying the number
of shares of stock forfeited and the date of forfeiture. Employee and the
Company hereby irrevocably authorize and direct you to effect the forfeiture
contemplated by such notice in accordance with the terms of said notice.

 

2. As of the date of forfeiture indicated in such notice, you are directed
(a) to date the stock assignments necessary for the forfeiture and transfer in
question, (b) to fill in the number of shares being forfeited and transferred,
and (c) to deliver the same, together with the certificate evidencing the shares
of stock to be forfeited and transferred, to the Company or its assignee.

 

3. Employee irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares. Employee does hereby irrevocably
constitute and appoint you as Employee ‘s attorney-in-fact and agent for the
term of this escrow to execute, with respect to such securities, all documents
necessary or appropriate to make such securities negotiable and to complete any
transaction herein contemplated, including but not limited to the filing with
any applicable state blue sky authority of any required applications for consent
to, or notice of transfer of, the securities. Subject to the provisions of this
paragraph 3, Employee shall exercise all rights and privileges of a stockholder
of the Company while the stock is held by you.

 

4. Upon written request of Employee, but no more than once per calendar year,
unless the Forfeiture Restriction has been triggered, you will deliver to
Employee a certificate or certificates representing the number of shares of
stock as are not then subject to the Forfeiture Restriction. Within one hundred
twenty (120) days after all shares of stock subject to the Agreement are fully
released from the Forfeiture Restriction, or such time as the Agreement no
longer is in effect, you will deliver to Employee a certificate or certificates
representing the aggregate number of shares held or issued pursuant to the
Agreement and not forfeited pursuant to the Forfeiture Restriction set forth in
Section 2 of the Agreement.



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Employee,
you shall deliver all of the same to Employee and shall be discharged of all
further obligations hereunder.

 

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Employee while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and the Company shall
reimburse you for any reasonable attorneys’ fees incurred in connection
therewith.

 

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.



--------------------------------------------------------------------------------

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
addresses set forth on the signature page attached hereto or at such other
addresses as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto.

 

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding that
body of law pertaining to conflicts of law.



--------------------------------------------------------------------------------

The parties have executed these Joint Escrow Instructions as of the date first
set forth above.

 

TIVO INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

   

2160 Gold Street

Alviso, CA 95002-2160

EMPLOYEE:

 

--------------------------------------------------------------------------------

[Name of Employee]

Address:

ESCROW AGENT:

 

--------------------------------------------------------------------------------

Secretary, TiVo, Inc.

Address:

2160 Gold Street

Alviso, CA 95002-2160